Citation Nr: 1548763	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, claimed as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2013, the Veteran submitted additional evidence to VA which was subsequent to the statement of the case issued in January 2013.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed February 25, 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has had right ankle pain ever since lacerating his right ankle in service after falling from a pole and being stuck by a sharp piece of metal in the right medial ankle (claimed as heel).  His service treatment records show that he was seen in February 1969 for a laceration on the heel of his right foot.  He received six stiches at that time and was returned to light duty.  In May 1969, he was treated for complaints of having stepped on a nail, but it is not clear what foot was involved.  A tetanus shot was administered and hot soaks were prescribed.  Six days later inflammation was noted around the puncture wound and an x-ray was recommended to rule out osteomyelitis.  

Service treatment records further show that in March 1970 the Veteran was treated for right arch pain.  He was noted to have chronic difficulty in the right ankle which was easily sprained.  He was given an ace bandage and plantar arch supports and was advised to return to the clinic as needed.  In January 1971, he was noted to have a plantar wart on his right foot which was removed with nitrate.  His June 1971 separation examination report shows a normal clinical evaluation of the feet.  He reported on a June 1971 Report of Medical History having a positive history of foot trouble.  This report also shows that he had a wart on his foot.

Postservice evidence shows that right ankle x-rays were taken in November 2008 revealing an approximate 2 x 0 8 cm lucent area in the posterior medial aspect of the right tibia of questionable nature and significance, with the possibility of it being secondary to old trauma or superimposed infection.  These x-rays also revealed a tiny calcific density near the medial malleolus on the right which may represent soft tissue calcification secondary to calcific tendinitis versus chip fracture which may be old.  The Veteran was assessed as having calcaneus spur trauma to right foot.

In light of the of the right ankle findings in service, postservice, and the Veteran's report of right ankle pain ever since service, he was afforded a VA examination in October 2012 in order to obtain a medical nexus opinion.  See McLendon v. Nicholson, 2 Vet. App. 79, 81 (2006) (VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim).  Unfortunately, the October 2012 examination report is inadequate for rating purposes as it pertains to determining a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  In this regard, the examiner noted that the Veteran had been treated for a right ankle laceration in service and reported that based on examination and all available documentation, he had residuals, status post right ankle laceration (claimed as right heel laceration), with corresponding right medial ankle tenderness and well-healed, stable scar.  However, he also opined that that residuals, status post right ankle laceration were less likely as not related to inservice treatments, finding that while right ankle pain was corroborated as having occurred during service (with a cited diagnosis of right ankle sprain (03/05/1970), and right heel laceration (02/17/1969)), it was inconsistent with current clinical presentation of residuals, status post right ankle laceration.  

The above opinion is somewhat inconsistent and necessitates additional medical development.  Accordingly, this claim must be remanded in order to seek clarification regarding a possible nexus between a current right ankle disability and service.  This is especially so in light of a recent magnetic resonance imaging report from Southern Orthopaedics & Sports Medicine, PC, dated in June 2013, which shows a new finding of a large bone cyst on the right medial malleolus.  

Also, any additional, outstanding records, to include from Southern Orthopaedics & Sports Medicine, PC, should be obtained and incorporated into the electronic claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.

Lastly, to the extent that the Veteran asserts that his claim for service connection for a low back disability is secondary to his right ankle disability, this claim is deferred pending the outcome of the claim for service connection for a right ankle disability.  This is in light of the possible impact that the outcome of the claim for service connection for a right ankle disability could have on this remaining pending claim for service connection.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Based on the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC should, with the assistance of the Veteran as needed, attempt to obtain any outstanding medical records, to include from Southern Orthopaedics & Sports Medicine, PC, for his right ankle and lumbar spine disabilities.  He should also be asked to identify approximate dates and locations of any other relevant private treatment that he may have had for these disabilities.  Release forms, to the extent needed should be solicited. 

Any attempt to obtain outstanding records should be documented in the electronic claims file.  If any records request is unsuccessful, the Veteran and his representative should be notified of such fact and given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disability.  All indicated tests should be accomplished.  The electronic claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.

The examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 degree of probability or higher, that the Veteran has a right ankle disability that is etiologically related to service. 

The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

3.  After performing any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




